    0:18-cv-02466-MBS        Date Filed 02/18/21        Entry Number 33         Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF SOUTH CAROLINA

Sandra Rouse,                        )
                                     ) C/A No. 0:18-2466-MBS
              Plaintiff,             )
                                     )
       vs.                           )
                                     )             ORDER
Andrew Saul, Commissioner of Social  )
Security Administration,             )
                                     )
              Defendant.             )
_____________________________ _______)

         On September 6, 2018, Plaintiff Sandra Rouse brought this action to obtain judicial review of

a final decision of Defendant Commissioner of Social Security denying Plaintiff’s application for

disability and disability insurance benefits. See 42 U.S.C. § 405(g). On October 28, 2019, the court

reversed the decision of the Commissioner pursuant to sentence four of § 405(g) and remanded for

further administrative proceedings. By order filed February 11, 2020, the court awarded $4,525.00

in attorney’s fees and $16.00 in expenses to Plaintiff’s counsel pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412(d).

         This matter is before the court on Plaintiff’s motion for attorney’s fees filed February 1, 2021.

Plaintiff moves for an order awarding an attorney’s fee of $25,782.25 under the Social Security Act,

42 U.S.C. § 406(b).1 On February 27, 2020, the Commissioner filed a response informing the court

that he has no objection to Plaintiff’s motion for fees. The Commissioner notes, however, that the fees

previously awarded under § 2412 should be remitted to Plaintiff by counsel. See Gisbrecht v.


2
 Counsel is entitled to a fee constituting 25% of the past due benefits awarded to Plaintiff, in
accordance with the fee agreement between Plaintiff and counsel and as permitted by 42 U.S.C. §
406(b). Plaintiff received past benefits in the amount of $127,129.00 in back Title II benefits, of
which $31,782.25 was withheld to pay attorney fees. Counsel seeks a lesser amount, stating that he
has received $6,000.00 in administrative fees already.
0:18-cv-02466-MBS           Date Filed 02/18/21       Entry Number 33        Page 2 of 2




Barnhart, 535 U.S. 789, 796 (2002). Counsel represents that, once the fees requested herein are

approved, he will refund to Plaintiff the $4,525.00 attorney’s fee previously awarded.

       Accordingly, Plaintiff’s motion for fees under 42 U.S.C. § 406(b) is granted in the amount

of $25,782.25. Counsel for Plaintiff is directed to promptly refund to Plaintiff the previously awarded

attorney’s fee of $4,525.00.

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge


Columbia, South Carolina

February 18, 2021




                                                  2
